                          IN THE UNITED STATES DISTRICT COURT
                                        FOR THE
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,


Plaintiff(s),
                                                         CaseNo. 18 CR 249
v.                                                       Judge Charles Norgle

DUSHALIN HENDERS ON. SPRUCE,

Defendant(s).

                                              ORDER

Change of plea hearing     held. The defendant withdraws his plea of not guilty and enters a plea of
guilty as to Count Two of the indictment. The defendant is informed of his rights. On the plea
of guilty, there is a finding of guilty. The case is referred to the probation department for an
expedited presentence investigation. Sentencing is set for March 22,2019 at 10:00 a.m.


Pursuant   to             3664(d)(1), if restitution is being sought in this case, 60 days prior to the
                18 U.S.C. $
sentencing date, the Government shall provide the Probation Office and the courtroom deputy an
electronic standardized spreadsheet (available on the Court's website) with a list of victims and
their full current contact information. This list shall include any amounts subject to restitution.
If the Government is not able to provide the full victim list 60 days prior to sentencing, they shall
file a motion to request an extension of time to compile the information, to the extent permitted
by 18 u.S.C. $ 3664(dxs).



Time (00:40)




Date:   21512019                                            Cea";geaa
                                                       JUDGE CHARLES R.NORGLE
